DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art does not disclose a towing assembly wherein the at least one shock absorber is located rearward of said gooseneck ball coupler and said biasing member such that said biasing member is rearward of said at least one shock absorber.  Claims 2 – 12 depend from independent claim 1, and therefore, are also allowed.
The prior art does not disclose independent claim 13, wherein a towing assembly for coupling to a towed vehicle to a towing vehicle, comprising a first member, a second member, a suspension member, and a gooseneck ball coupler, as claimed.  Claims 14 and 15 depend from claim 13, and therefore, are also allowed.
Regarding claim 16, the prior art does not disclose a towing assembly as claimed, and comprising:
a bump stop isolator attached to only the second box member opposite said biasing member, said bump stop isolator providing suspension to said second box member in a direction generally opposite to that of said biasing member, in combination

Regarding claim 17, the prior art does not disclose the towing assembly but does not clearly teach the pneumatic member is positioned entirely rearward of a gooseneck ball coupler.  Claims 18 – 21 depend from claim 17 and therefore, are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Felicia L. Brittman/         Examiner, Art Unit 3611                            


/JACOB D KNUTSON/           Primary Examiner, Art Unit 3611